DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 13, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doerr (US PGPUB 2011/0152674 – in IDS).
Regarding claims 1, 8, and 15¸ Doerr discloses an IMD for and method of magnetic field detection, comprising: a Hall sensor (e.g. paragraph 31); a magnetic field detection circuit (e.g. fig. 2 (250, 270, 230); paragraphs 7 – 39; “MRT interference detection unit", "MRT detection unit") configured to: modulate, at a frequency, a current applied through first and second terminals of the Hall sensor (e.g. paragraphs 31 and 
270. This rotary field demodulator 270 sends an output signal whenever the modulation that is typical for the rotary field has been demodulated and classified); amplify a voltage across third and fourth terminals of the Hall sensor to generate an amplified voltage, wherein the voltage is generated at least in part in response to the current being applied through the first and second terminals of the Hail sensor (e.g. paragraph 31); and demodulate, at the same frequency, the amplified voltage to generate a demodulated signal (e.g. paragraph 45; “The high frequency of the RF antenna is tuned to the typical frequencies of the MRT by means of band pass filtering, and is then sent io the rotary field demodulator 270. This rotary field demodulator 270 sends an output signal whenever the modulation that is typical for the rotary field has been demodulated and classified); and processing circuitry (e.g. Fig. 2; 250, 220) configured to: determine presence of a magnetic field based on the demodulated signal, wherein the presence of the magnetic field is determined without application of a current through the third and fourth terminals of the Hall sensor and without amplification of a voltage across the first and second terminals (e.g. paragraph 45); and enter the IMD into a safe mode based in part on the determination of the presence of the magnetic field (e.g. paragraph 45).
	Regarding claims 6, 13, and 20¸ Doerr discloses the Hall sensor comprises one of a plurality of Hall sensors, the method further comprising: determining that the magnetic field is no longer present based on voltage generated across one or more of the plurality of Hall sensors (e.g. paragraph 31).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 – 5, 7, 9 – 12, 14, 16 – 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doerr.
Regarding claims 2 – 5, 9 – 12, and 16 – 19, Doerr discloses the claimed invention as previously described, but fails to explicitly teach confirming and reconfirming the presence of the magnetic field.  However, it is known to repeat known steps and retest data in order to confirm a detected outcome.  It would have been obvious to modify the IMD and method as taught by Doerr with confirming and reconfirming the presence of the magnetic field as is known, since such a modification 
Regarding claims 7, 14, and 21¸ Doerr is silent to the specific amplitude of the current.  However, finding the optimum and workable ranges by routine experimentation requires only routine skill in the art (please see MPEP 2144.05).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the amplitude as taught by Doerr with 10 to 100 microamps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792